Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 This office action is in response to application filed 07/01/2020 in which the claims 17-36 are pending.

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 31-36, recites the limitation “a computer readable medium”. A computer program (Executable instructions) not explicitly stored in a non-transitory computer readable medium is non statutory. Since the computer-readable medium could read on both statutory (such as non-transitory computer readable storage medium) and non-statutory subject matter (such as any forms of computer readable transmission medium or signals). Without evidence to the contrary, a computer program or codes not embodied in a statutory computer readable medium does not fall in any categories of invention (i.e., a process, article of manufacture, machine and a composition of matter).  Thus, since the claim language is interpreted to read on non-statutory subject matter, the claims are rejected as being directed to a non-statutory subject matter.
Maybe” is exemplary, in other words it is not unequivocal.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 17-20, 24-27, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0170558 A1) in view of Fleureau et al. (US 2021/0112236 A1).

 	Regarding claim 17, Zhang discloses an apparatus for decoding immersive video, comprising: a decoder to: receive a bitstream comprising encoded video and metadata comprising additional metadata that includes metadata related to views pruned during encoding (Abstract & Para[0021], [0056] & Fig. 1 teaches of the apparatus/method including a  metadata decoder for decoding metadata for recovering the pruned version of the picture & Para[0056]  teaches of the pruning system and the encoded video along with the metadata needed for recovery are then sent to the decoder 153 & Para[0073] – [0075] & Fig. 6, 7  teaches the metadata decoder 615 and pruned blocks identified with the help of the metadata); extract the additional metadata from the metadata (Para[0021], [0056] & Fig. 1 teaches of the decoder 153 decompresses the pruned video and decoder  side post–processor 154 recovers the original video from the pruned video with the received metadata & Para[0079] teaches to correctly restore the pruned block the positions of the blocks represented by metadata data are sent to the decoder & Para[0086] & Fig. 11 teaches of the metadata decoding for decoding metadata for recovering said pruned version of said picture, said metadata including position information of said one or more replacement blocks); 
 	Zhang does not explicitly disclose and a view renderer to render a view based on the extracted additional metadata.  However Fleureau discloses and a view renderer to render a view based on the extracted additional metadata (Fig. 18 & Para [0209]–[0212] shows the process to decode the bitstream in which and a view renderer to render a view based on the extracted additional metadata. Data comprised in the bitstream 1811 is decoded by the decoder 183 and the decoded data is transmitted to a renderer 185 that is configured to render the omnidirectional content using the metadata 1712 comprised in the bitstream obtained with the encoding process of FIG. 17. Data comprised in the bitstream 1821 is decoded by the decoder 184 and the decoded data is transmitted to a renderer 186 that is configured to render the volumetric part of the volumetric content using the metadata 1722 comprised in the bitstream obtained with the encoding process of FIG. 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the metadata decoder performing decoding of metadata for recovering the pruned version of the picture of Zhang with the method in which each patch corresponds to two-dimensional parametrization of a group of 3D points comprised into a part of the 3D scene associated with each second tile and comprises first data representative of depth associated with the 3D points of the group of Fleureau in order to provide a system in which immersive videos considerably increase the feeling of immersion and the perception of the scene depth and prevent from dizziness by providing consistent visual feedback during head translations.

	Regarding claim 18, Fleureau  further discloses the apparatus, wherein the additional metadata comprises an atlas grouping parameter (Para[0044]- [0047] teaches of the device for decoding the third track to extract  first data from the at least a first track, the first data being representative of texture of the 3D scene visible according to a first viewpoint, the first data being arranged in a plurality of first tiles of a first frame, a part of the 3D scene being associated with each first tile of the plurality of first tiles; decoding the second data from the at least a second track, the second data being representative of depth associated with points of the 3D scene, the second data representative of depth being comprised in at least a patch arranged in at least a set of second tiles of a second frame, a set of second tiles being allocated to each first tile, the at least a patch corresponding to a two-dimensional parametrization of a group of 3D points comprised into the at least a part of the 3D scene associated with each first tile, the second data being representative of depth associated with the 3D points of the group). Motivation to combine as indicated in claim 17.

 
 	Regarding claim 19, Fleureau  further discloses the apparatus, wherein the additional metadata comprises a group index per atlas parameter (Para [0130]-[0132] teaches of the parameters of the 2D parametrization; geometry patch ID; texture patch ID  wherein the geometry patch ID may be an integer value or a pair of values comprising the column index U and the row index V the geometry patch belongs to in the frame it is arranged; the texture patch ID may be an integer value or a pair of values comprising the column index U' and the row index V' the texture patch belongs to in the matrix of patches of the frame(s) (or of the tiles of the frame(s)) the patches belong to, Para[00179] –[0182] & Fig. 15 teaches of the fourth frame corresponding to second tile identified by index 1-32, and the second tiles allocated to the fourth frame are identified with their index 3, 4, 5, 6, 7, 8, 9, 10, 11, 20, 21, 22, 23, 24, 25, 26, 27, 28 and 29). Motivation to combine as indicated in claim 17.

 	Regarding claim 20, Fleureau  further discloses the apparatus, wherein the group index per atlas parameter indicates a related group of an atlas (Para[00179] –[0182] & Fig. 15 teaches of the fourth frame corresponding to second tile identified by index 1-32, and the second tiles allocated to the fourth frame are identified with their index 3, 4, 5, 6, 7, 8, 9, 10, 11, 20, 21, 22, 23, 24, 25, 26, 27, 28 and 29).  Motivation to combine as indicated in claim 17.

 	Regarding claim 24, Zhang discloses a method for decoding immersive video bitstreams, comprising: receiving, via a processor, a bitstream comprising encoded video and metadata comprising additional metadata that includes metadata related to views pruned during encoding (fig. 11 teaches the method for metadata decoding, Abstract & Para[0021], [0056] & Fig. 1 teaches of the apparatus/method including a  metadata decoder for decoding metadata for recovering the pruned version of the picture & Para[0056]  teaches of the pruning system and the encoded video along with the metadata needed for recovery are then sent to the decoder 153 & Para[0073] –[0075] & Fig. 6, 7  teaches the metadata decoder 615 and pruned blocks identified with the help of the metadata); extracting, via the processor, the additional metadata from the metadata (Para[0021], [0056] & Fig. 1 teaches of the decoder 153 decompresses the pruned video and decoder  side post–processor 154 recovers the original video from the pruned video with the received metadata & Para[0079] teaches to correctly restore the pruned block the positions of the blocks represented by metadata data are sent to the decoder & Para[0086] & Fig. 11 teaches of the metadata decoding for decoding metadata for recovering said pruned version of said picture, said metadata including position information of said one or more replacement blocks); 
 	Zhang does not explicitly disclose and rendering, via the processor, a view based on the extracted additional metadata. However Fleureau discloses and rendering, via Fig. 18 & Para [0209]–[0212] shows the process to decode the bitstream in which and a view renderer to render a view based on the extracted additional metadata. Data comprised in the bitstream 1811 is decoded by the decoder 183 and the decoded data is transmitted to a renderer 185 that is configured to render the omnidirectional content using the metadata 1712 comprised in the bitstream obtained with the encoding process of FIG. 17. Data comprised in the bitstream 1821 is decoded by the decoder 184 and the decoded data is transmitted to a renderer 186 that is configured to render the volumetric part of the volumetric content using the metadata 1722 comprised in the bitstream obtained with the encoding process of FIG. 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the metadata decoder performing decoding of metadata for recovering the pruned version of the picture of Zhang with the method in which each patch corresponds to two-dimensional parametrization of a group of 3D points comprised into a part of the 3D scene associated with each second tile and comprises first data representative of depth associated with the 3D points of the group of Fleureau in order to provide a system in which immersive videos considerably increase the feeling of immersion and the perception of the scene depth and prevent from dizziness by providing consistent visual feedback during head translations.

 	Regarding claim 25, Fleureau further discloses  the method, wherein the additional metadata comprises an atlas grouping parameter (Para[0042]- [0043] teaches of the method for decoding the third track to extract  first data from the at least a first track, the first data being representative of texture of the 3D scene visible according to a first viewpoint, the first data being arranged in a plurality of first tiles of a first frame, a part of the 3D scene being associated with each first tile of the plurality of first tiles; decoding the second data from the at least a second track, the second data being representative of depth associated with points of the 3D scene, the second data representative of depth being comprised in at least a patch arranged in at least a set of second tiles of a second frame, a set of second tiles being allocated to each first tile.  the at least a patch corresponding to a two-dimensional parametrization of a group of 3D points comprised into the at least a part of the 3D scene associated with each first tile, the second data being representative of depth associated with the 3D points of the group & Para [0130] teaches of the mapping information linking 2Dparametrization with the associated geometry and texture patch is generated). Motivation to combine as indicated in claim 24.
 
 	Regarding claim 26, Fleureau further discloses  the method wherein the additional metadata comprises a group index per atlas parameter (Para [0130]-[0132] teaches of the parameters of the 2D parametrization; geometry patch ID; texture patch ID  wherein the geometry patch ID may be an integer value or a pair of values comprising the column index U and the row index V the geometry patch belongs to in the frame it is arranged; the texture patch ID may be an integer value or a pair of values comprising the column index U' and the row index V' the texture patch belongs to in the matrix of patches of the frame(s) (or of the tiles of the frame(s)) the patches belong to. Para[00179] & Fig. 15 teaches of the fourth frame corresponding to second tile identified by index 1-32 and the second tiles allocated to the fourth frame are identified with their index 3, 4, 5, 6, 7, 8, 9, 10, 11, 20, 21, 22, 23, 24, 25, 26, 27, 28 and 29). Motivation to combine as indicated in claim 24.

 	Regarding claim 27, Fleureau further discloses  the method, wherein the group index per atlas parameter indicates a related group of an atlas (Para[00179] –[0182] & Fig. 15 teaches of the fourth frame corresponding to second tile identified by index 1-32, and the second tiles allocated to the fourth frame are identified with their index 3, 4, 5, 6, 7, 8, 9, 10, 11, 20, 21, 22, 23, 24, 25, 26, 27, 28 and 29).  Motivation to combine as indicated in claim 24.

 
 	Regarding claim 31, Zhang discloses at least one computer readable medium for decoding immersive video bitstreams having instructions stored therein that, in response to being executed on a computing device (para[0043], [0093] teaches of the computer readable media and so executed by a computer or processor), cause the computing device to: receive a bitstream comprising encoded video and metadata comprising additional metadata that includes metadata related to views pruned during encoding (Abstract & Para[0021], [0056] & Fig. 1 teaches of the apparatus/method including a  metadata decoder for decoding metadata for recovering the pruned version of the picture & Para[0056]  teaches of the pruning system and the encoded video along with the metadata needed for recovery are then sent to the decoder 153 & Para[0073] –[0075] & Fig. 6, 7  teaches the metadata decoder 615 and pruned blocks identified with the help of the metadata); extract the additional metadata from the metadata (Para[0021], [0056] & Fig. 1 teaches of the decoder 153 decompresses the pruned video and decoder  side post–processor 154 recovers the original video from the pruned video with the received metadata & Para[0079] teaches to correctly restore the pruned block the positions of the blocks represented by metadata data are sent to the decoder & Para[0086] & Fig. 11 teaches of the metadata decoding for decoding metadata for recovering said pruned version of said picture, said metadata including position information of said one or more replacement blocks); 
 	Zhang does not explicitly disclose and render a view based on the extracted additional metadata.  However Fleureau discloses and render a view based on the extracted additional metadata Fig. 18 & Para [0209]–[0212] shows the process to decode the bitstream in which and a view renderer to render a view based on the extracted additional metadata. Data comprised in the bitstream 1811 is decoded by the decoder 183 and the decoded data is transmitted to a renderer 185 that is configured to render the omnidirectional content using the metadata 1712 comprised in the bitstream obtained with the encoding process of FIG. 17. Data comprised in the bitstream 1821 is decoded by the decoder 184 and the decoded data is transmitted to a renderer 186 that is configured to render the volumetric part of the volumetric content using the metadata 1722 comprised in the bitstream obtained with the encoding process of FIG. 17). It would have been obvious to one 

 	Regarding claim 32, Fleureau further discloses  the at least one computer readable medium (Para[0061]), wherein the additional metadata comprises an atlas grouping parameter (Para[0042] - [0043] teaches of the method for decoding the third track to extract  first data from the at least a first track, the first data being representative of texture of the 3D scene visible according to a first viewpoint, the first data being arranged in a plurality of first tiles of a first frame, a part of the 3D scene being associated with each first tile of the plurality of first tiles; decoding the second data from the at least a second track, the second data being representative of depth associated with points of the 3D scene, the second data representative of depth being comprised in at least a patch arranged in at least a set of second tiles of a second frame, a set of second tiles being allocated to each first tile.  the at least a patch corresponding to a two-dimensional parametrization of a group of 3D points comprised into the at least a part of the 3D scene associated with each first tile, the second data being representative of depth associated with the 3D points of the group & Para [0130] teaches of the mapping information linking 2Dparametrization with the associated geometry and texture patch is generated). Motivation to combine as indicated in claim 31.

 	Regarding claim 33, Fleureau further discloses  the at least one computer readable medium (Para[0061]), wherein the additional metadata comprises a group index per atlas parameter (Para [0130]-[0132] teaches of the parameters of the 2D parametrization; geometry patch ID; texture patch ID  wherein the geometry patch ID may be an integer value or a pair of values comprising the column index U and the row index V the geometry patch belongs to in the frame it is arranged; the texture patch ID may be an integer value or a pair of values comprising the column index U' and the row index V' the texture patch belongs to in the matrix of patches of the frame(s) (or of the tiles of the frame(s)) the patches belong to & Para[00179] & Fig. 15 teaches of the fourth frame corresponding to second tile identified by index 1-32 and the second tiles allocated to the fourth frame are identified with their index 3, 4, 5, 6, 7, 8, 9, 10, 11, 20, 21, 22, 23, 24, 25, 26, 27, 28 and 29). Motivation to combine as indicated in claim 31.

 	Regarding claim 34, Fleureau further discloses  the at least one computer readable medium, wherein the group index per atlas parameter indicates a related group of an atlas (Para[00179] –[0182] & Fig. 15 teaches of the fourth frame corresponding to second tile identified by index 1-32, and the second tiles allocated to the fourth frame are identified with their index 3, 4, 5, 6, 7, 8, 9, 10, 11, 20, 21, 22, 23, 24, 25, 26, 27, 28 and 29).  Motivation to combine as indicated in claim 31.

7. 	Claims 21-23, 28-30, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0170558 A1) in view of Fleureau et al. (US 2021/0112236 A1) and Fleureau et al. (US 2020/0374559 A1)  (hereinafter Fleureau II)

 	Regarding claim 21, Zhang in view of Fleureau discloses the apparatus of claim 17, Zhang in view of Fleureau does not explicitly disclose wherein the additional metadata comprises a per patch visibility list. However Fleureau II discloses wherein the additional metadata comprises a per patch visibility list (Para [0077] – [0079] & Figs. 5-6 teaches of visible points of view are projected onto projection mapping added in a set (also called list), and integrated in patch data items of pictures clustered from this projection map). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the metadata decoder performing decoding of metadata for recovering the pruned version of the picture in which each patch corresponds to two-dimensional parametrization of a group of 3D points comprised into a part of the 3D scene associated with each tile and comprises data representative of depth associated with the 3D points of the group of Zhang in view of Fleureau with the method involving generating a set of pictures from a set of projection maps, and data comprising a location of the picture in the image, information relative to solid angle used for the projection maps of the picture, and a description of a part of a three-dimensional space encompassing part of a three-

 	Regarding claim 22, Zhang in view of Fleureau discloses the apparatus of claim 17, Zhang in view of Fleureau does not explicitly disclose wherein the additional metadata comprises visibility parameters and view ID information. However Fleureau II discloses wherein the additional metadata comprises visibility parameters and view ID information (Abstract & Para[0077] - [0079] & Fig. 6 teaches of the patch atlas image and each projection map added in the set (also called list) of projection maps is associated with an information relative to the solid angle used to generate the projection map. Patch data item comprises information relative to the solid angle associated with the current projection map, ex: angular range of the visible points of the object according to center of projection).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the metadata decoder performing decoding of metadata for recovering the pruned version of the picture in which each patch corresponds to two-dimensional parametrization of a group of 3D points comprised into a part of the 3D scene associated with each tile and comprises data representative of depth associated with the 3D points of the group of Zhang in view of Fleureau with the method involving generating a set of pictures from a set of projection maps, and data comprising a location of the picture in the image, information relative to solid angle used for the projection maps of the picture, 

 	Regarding claim 23, Fleureau II further discloses the apparatus, wherein the additional metadata comprises a visibility list indicating a set of views in which each patch is visible (Para [0077] – [0079] & Figs. 5-6 teaches of visible points of view are projected onto projection mapping added in a set (also called list), and integrated in patch data items of pictures clustered from this projection map).  Motivation to combine as indicated in claim 22.

 	Regarding claim 28, Zhang in view of Fleureau discloses the method of claim 24, Zhang in view of Fleureau does not explicitly disclose, wherein the additional metadata comprises a per patch visibility list. However Fleureau II discloses wherein the additional metadata comprises a per patch visibility list (Para [0077] – [0079] & Figs. 5-6 teaches of visible points of view are projected onto projection mapping added in a set (also called list), and integrated in patch data items of pictures clustered from this projection map).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the metadata decoder performing decoding of metadata for recovering the pruned version of the picture in which each patch corresponds to two-dimensional parametrization of a group 

 		Regarding claim 29, Fleureau II further discloses the method, wherein the per patch visibility list is added per patch within an atlas patch parameters list that is included in the additional metadata (Abstract & Para [0077] - [0079] & Fig. 6 teaches of the patch atlas image and each projection map added in the set (also called list) of projection maps is associated with an information relative to the solid angle used to generate the projection map. Patch data item comprises information relative to the solid angle associated with the current projection map, ex: angular range of the visible points of the object according to center of projection). Motivation to combine as indicated in claim 28.
 

 (Para [0077] – [0079] & Figs. 5-6 teaches of visible points of view are projected onto projection mapping added in a set (also called list), and integrated in patch data items of pictures clustered from this projection map).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the metadata decoder performing decoding of metadata for recovering the pruned version of the picture in which each patch corresponds to two-dimensional parametrization of a group of 3D points comprised into a part of the 3D scene associated with each tile and comprises data representative of depth associated with the 3D points of the group of Zhang in view of Fleureau with the method involving generating a set of pictures from a set of projection maps, and data comprising a location of the picture in the image, information relative to solid angle used for the projection maps of the picture, and a description of a part of a three-dimensional space encompassing part of a three-dimensional scene projected onto the picture is determined of Fleureau in order to provide a system in which point of view will be used for the decoding of the 3D scene according to the type of immersive video rendering that the immersive rendering device is capable of (3DoF, 3DoF+ or 6Dof).

Para [0077] – [0079] & Figs. 5-6 teaches of visible points of view are projected onto projection mapping added in a set (also called list), and integrated in patch data items of pictures clustered from this projection map).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the metadata decoder performing decoding of metadata for recovering the pruned version of the picture in which each patch corresponds to two-dimensional parametrization of a group of 3D points comprised into a part of the 3D scene associated with each tile and comprises data representative of depth associated with the 3D points of the group of Zhang in view of Fleureau with the method involving generating a set of pictures from a set of projection maps, and data comprising a location of the picture in the image, information relative to solid angle used for the projection maps of the picture, and a description of a part of a three-dimensional space encompassing part of a three-dimensional scene projected onto the picture is determined of Fleureau II in order to provide a system in which point of view will be used for the decoding of the 3D scene according to the type of immersive video rendering that the immersive rendering device is capable of (3DoF, 3DoF+ or 6Dof).


Abstract & Para [0077] - [0079] & Fig. 6 teaches of the patch atlas image visible points of view are projected onto projection mapping added in a set (also called list), and integrated in patch data items of pictures clustered from this projection map). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the metadata decoder performing decoding of metadata for recovering the pruned version of the picture in which each patch corresponds to two-dimensional parametrization of a group of 3D points comprised into a part of the 3D scene associated with each tile and comprises data representative of depth associated with the 3D points of the group of Zhang in view of Fleureau with the method involving generating a set of pictures from a set of projection maps, and data comprising a location of the picture in the image, information relative to solid angle used for the projection maps of the picture, and a description of a part of a three-dimensional space encompassing part of a three-dimensional scene projected onto the picture is determined of Fleureau II in order to provide a system in which point of view will be used for the decoding of the 3D scene according to the type of immersive video rendering that the immersive rendering device is capable of (3DoF, 3DoF+ or 6Dof).
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425